        Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 1 of 23




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                      CASE NO.:


 KAMINA BRANDON,

                   Plaintiff,                                       COMPLAINT
              v.
                                                            JURY TRIAL DEMANDED
 MALEN & ASSOCIATES, PC and
 HERITAGE ASSET MANAGEMENT INC.,
            Defendants.



      Plaintiff, by and through her attorney, Abel L. Pierre, Esq., as and for her complaint against

the Defendants MALEN & ASSOCIATES, PC, (hereinafter “Malen”) and HERITAGE ASSET

MANAGEMENT INC. (hereinafter “Heritage”) alleges as follows:

                                         I. INTRODUCTION

   1. This is an action for damages brought by an individual consumer for Defendants’ violation

      of the Fair Debt Collection Practices Act 15 U.S.C. § 1692, et seq. (“FDCPA”) which

      prohibits debt collectors from engaging in abusive, deceptive and unfair practices.

   2. This is an action for actual, statutory and punitive damages, costs and attorney’s fees

      brought pursuant to the New York General Business Law NY GBS § 380, et. seq. and for

      the common law tort of defamation.

                                         II. JURISDICTION

   3. This Court has jurisdiction pursuant to 15 U.S.C. § 1692k (“FDCPA”) and 28 U.S.C. §

      1331.

   4. The Court has supplemental jurisdiction over state claims per 28 U.S.C. § 1367.
     Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 2 of 23




5. Venue is proper in this District per 28 U.S.C. § 1391, as the acts, omissions and transactions

   that give rise to this action occurred, in substantial part, in this District.

6. Venue is also proper in this district because, Defendants conduct business in this District,

   and the injury occurred in this District.

                             III. ALLEGATIONS AS TO PARTIES

7. Plaintiff, Kamina Brandon, (“Brandon”) is a natural person residing in the State of Florida.

8. Ms. Brandon is a “consumer” as said term is defined under the FDCPA, 15 U.S.C. §

   1692a(3).

9. Upon information and belief Defendant Malen & Associates, PC is a domestic professional

   corporation that did transact, and does now presently transact business in the State of New

   York.

10. Defendant Malen is authorized to conduct business in the State of New York through its

   principal executive office located at 123 Frost Street, Suite 203, Westbury, New York 11590.

11. Upon information and belief, the principal purpose of Malen is the collection of debts using

   the legal system, instrumentalities of interstate commerce, including mails and telephone;

   and it regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due to another.

12. Upon information and belief Defendant Malen is a debt collector as defined pursuant to 15

   U.S.C. § 1692a(6).

13. Upon information and belief Defendant Heritage Asset Management, Inc. is a domestic

   business corporation that did transact, and does now presently transact business in the State

   of New York.
     Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 3 of 23




14. Defendant Heritage is authorized to conduct business in the State of New York through its

   principal executive office located at 123 Frost Street, Suite 203, Westbury, New York 11590.

15. Upon information and belief, the principal purpose of Heritage is the collection of debts

   using instrumentalities of interstate commerce, including mails and telephone; and it

   regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted

   to be owed or due to another.

16. Upon information and belief Defendant Heritage is a debt collector as defined pursuant to

   15 U.S.C. § 1692a(6).

17. Upon information and belief, on a date better known by Defendants, Defendants began to

   attempt to collect an alleged consumer debt from Plaintiff.

18. Defendants are subject to jurisdiction in the State of New York and venue of this district

   pursuant to New York Long Arm jurisdiction statute through the causation of injury in the

   state by acts or omissions inside and outside of the State of New York.



                                IV. FACTUAL ALLEGATIONS

19. Plaintiff adopts and realleges the foregoing as fully restated herein.

20. Prior to the commencement of this action, Plaintiff allegedly incurred a financial obligation

   that was primarily for personal, family or household purposes and is therefore a “debt” as

   that term is defined by 15 U.S.C. § 1692a(5).

21. Sometime thereafter, on a date unknown to Plaintiff, the debt was consigned, placed or

   otherwise transferred to Defendants for collection from this Plaintiff. The chain of

   assignment of this debt seems to be Citibank South Dakota, NA to Heritage Asset

   Management, Inc.
     Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 4 of 23




22. Consequently, Defendant Heritage began its collection efforts to collect said debt from

   Plaintiff.

23. Subsequently, on or about April 25, 2008, Heritage through its attorneys Malen filed an

   action against the Plaintiff to recover this alleged debt in the Civil Court of the City of New

   York, County of New York, entitled Heritage Asset Management, Inc., assignee in interest

   Citibank South Dakota, NA v. Kamina Brandon, Index No.: CV-27995/2008.

24. On or about March 4, 2009, Defendants obtained a default judgment against the Plaintiff

   in the amount of $3,204.33.

25. Plaintiff had no idea that this action to collect this debt was filed against her, much less

   Defendants obtaining a default judgment.

26. Malen as the attorney for Heritage, served an information subpoena with restraining notice

   dated October 1, 2018 (“the Restraining Notice) on TD Bank in an attempt to find assets

   of Brandon which could be restrained and then levied in order to enforce the Judgment.

27. The Restraining Notice was served on the TD Bank branch located at 9000 Atrium Way,

   Mt. Laurel, New Jersey 08054.

28. Malen, as the attorney for Heritage, issued the Restraining Notice pursuant to CPLR 5222

   under the authority of a New York court.

29. On October 1, 2018, Plaintiff resided in the State of Florida.

30. Plaintiff first learned of the State Action and Judgment when her TD Bank account was

   frozen as a result of the restraining notice.

31. Plaintiff subsequently obtained copies of the papers Defendants filed against her.
     Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 5 of 23




32. Upon obtaining the papers Defendants filed with the court to obtain the judgment against

   her, Plaintiff was dismayed to find out that Defendants had made numerous materially false

   statements.

33. Defendants’ materially false statements included stating that Plaintiff was served at an

   address she has never resided at in the State of New York.

34. Upon information and belief, Defendants were in possession of Plaintiff’s correct address

   prior to the commencement of its lawsuit mentioned in ¶ 23, however, Defendants chose

   to rely on service of their lawsuit at an address Plaintiff never resided at within the State of

   New York.

35. By basing its case against the Plaintiff on numerous material false statements, Defendants

   made malicious attempts at collecting this debt from Plaintiff.

36. As a result of Defendants’ deceptive acts and practices, Plaintiff had to take time off from

   work to travel from her home in Florida to New York.

37. As a result of Defendants’ deceptive acts and practices, Plaintiff incurred expenses of loss

   time from work, travel arrangements and attorney’s fees for the motion to vacate the default

   judgment obtained against her.

38. In light of the facts articulated herein, Defendants utilized false and deceptive means to

   coerce Plaintiff into the paying debt.

39. In light of the facts articulated herein, Defendants utilized false and deceptive means in an

   attempt to oppress and harass Plaintiff into paying the debt.

40. In light of the facts articulated herein, Defendants attempted to collect a debt by

   communicating false representations or utilizing deceptive means.
     Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 6 of 23




41. In light of the facts articulated herein, Defendants engaged in collection activity, the

   purpose of which was to harass the Plaintiff.

42. In light of the facts articulated herein, Defendants attempted to collect a debt not authorized

   or permitted by law.

43. Defendants’ activity on these occasions were a communication in violation of numerous

   and multiple provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692d,

   1692e, 1692e(10), 1692f and 1692f(1), amongst others.

44. Plaintiff commenced this action within one year of the unlawful actions and/or within one

   year of reasonably knowing of the unlawful actions of Defendants.

45. The FDCPA statute of limitations was tolled. Although, Defendants obtained the default

   judgment against the Plaintiff in 2009, Plaintiff did not know that the violations existed

   until she became aware that the civil court action existed in October 2018.

46. Defendants’ enforcement of the judgment of the Plaintiff was done within the statute of

   limitations of the FDCPA.



                           V. PRACTICES OF DEFENDANTS

47. It is or was the policy and practice of Defendants Malen and Heritage to collect or attempt

   to collect debts by utilizing various deceptive means, i.e, civil litigation, bank levies and

   wage garnishments.

48. Said practices and policies of Defendants are deceptive representations, which contradicts

   consumers’ rights.

49. That the Defendants intentionally and knowingly and/or carelessly and recklessly attempt

   to obtain illegal judgments against consumers and then levy the bank accounts of
     Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 7 of 23




   consumers for the sole purpose of harassing consumers and coercing payment and

   collecting debts which they know or should know that the consumers do not owe.

50. Defendants’ conduct violates 15 U.S.C. § 1692 et seq., including but not limited to

   subsections (d), (e) and (f) in the representations made by the Defendant are abusive, false,

   confusing, misleading, deceptive, unfair and fail to advise the consumer of his legal rights

   as required by law.

51. That as per 15 U.S.C. § 1692 et seq. and as a result of the above violation, Defendant is

   liable to the Plaintiff for actual damages pursuant to 15 U.S.C. § 1692k(a)(1); and statutory

   damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

   reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from each and

   every Defendant herein.



                                  VI. ALLEGATIONS OF LAW

52. Defendants violated the FDCPA. Defendants’ violations include, but are not limited to the

   following: d, e, and f.

               i. Defendants violated 15 U.S.C. § 1692d by harassing, oppressing and/or

                  abusing the consumer by employing unfair tactics in attempt to collect a

                  debt;

              ii. Defendants violated 15 U.S.C. § 1692e by utilizing false, deceptive and

                  misleading representation to collect a debt;

              iii. Defendants violated 15 U.S.C. § 1692e(2) by making false and misleading

                  representations in connection to the character, amount and legal status of an

                  alleged debt;
     Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 8 of 23




              iv. Defendants violated 15 U.S.C. § 1692e(5) by making false and misleading

                   representations in threatening to take any action that cannot legally be taken

                   or that is not intended to take;

               v. Defendants violated 15 U.S.C. § 1692e(10) by utilizing false

                   representations or deceptive means to collect an alleged debt;

              vi. Defendants violated 15 U.S.C. § 1692f by utilizing unfair and

                   unconscionable means to attempt to collect an unfair alleged debt;

              vii. Defendants violated 15 U.S.C. § 1692f(1) by attempting to collect an

                   amount not authorized by the agreement creating the debt or by law;

             viii. Defendants violated 15 U.S.C. § 1692f(6) by threaten to unlawfully

                   repossess or disable the consumer’s property;

53. To the extent that the Defendants attempted to collect a debt from Plaintiff even though

   Defendants knew or should have known that Plaintiff did not owe the underlying debt and

   such actions also violated New York State Statutes prohibiting Deceptive Acts and

   Practices. See New York State Code Article 22-A. § 349.

                                             COUNT I

       Violation of § 1692d Of The FDCPA – Any conduct the natural consequence of
                       which is to harass, oppress, or abuse any person


54. Plaintiff adopts and realleges the foregoing as fully stated herein.

55. Section 1692d of the FDCPA prohibits a debt collector from using any conduct which the

   natural consequence of which is to harass, oppress or abuse any person. See, 15 U.S.C. §

   1692d.
     Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 9 of 23




56. Defendants’ violation of § 1692d of the FDCPA, include, but are not limited to, making

   numerous materially false statements to a tribunal in an attempt to collect a debt, more

   specifically, Defendants having knowledge and proof of Plaintiff’s actual residential

   address in the State of New York at the time of filing the State Action, but intentionally

   and knowingly had Plaintiff served with legal process at an address she never resided,

   which resulted in the issuing and serving of an information subpoena with restraining

   notice to Plaintiff’s banking institution, thus rendering Plaintiff’s funds and bank account

   inaccessible.

57. Defendants’ violation of § 1692d of the FDCPA render them liable for statutory damages,

   costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

58. Defendants’ actions committed in violation of § 1692d have caused Plaintiff to suffer actual

   injury in the form of emotional distress, humiliation, anxiety, out-of-pocket expenses and

   attorney’s fees.

59. As a direct and proximate result of Defendants’ deceptive acts and practices committed in

   violation of § 1692d of the FDCPA, Plaintiff was damaged in that she, among other things,

   suffered stress and anxiety as a result of Defendants’ abusive attempts to collect a debt.

60. Defendants’ violation of § 1692d of the FDCPA render them liable for actual damages,

   costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k(a)(1).

61. Plaintiff requests that Defendants be enjoined from attempting to collect the debt alleged

   to be owed by her because Defendants engaged in behavior which was harassing or abusing

   to Plaintiff or otherwise engaged in acts or practices that were unfair or deceptive towards

   Plaintiff.
    Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 10 of 23




                                            COUNT II

          Violation of § 1692e Of the FDCPA – Any other false, deceptive, or
    misleading representation or means in connection with the debt collection


62. Plaintiff adopts and realleges the foregoing as fully stated herein.

63. Section 1692e of the FDCPA prohibits a debt collector from using any other false,

   deceptive, or misleading representation or means in connection with the debt collection.

   See, 15 U.S.C. § 1692e.

64. Defendants’ violation of § 1692e of the FDCPA, include, but are not limited to:

       a. Making numerous materially false statements to a tribunal in an attempt to collect

           a debt, more specifically, Defendants having knowledge and proof of Plaintiff’s

           actual residential address in the State of New York at the time of filing the State

           Action, but intentionally and knowingly had Plaintiff served with legal process at

           an address she never resided;

       b. Violating the separate entity rule under New York law which requires a judgment

           creditor to serve a restraining notice upon a banking institution at the banking

           institution branch where the institution and/or the consumer maintains the account

           which is sought be restrained;

       c. Serving the restraining notice on TD Bank with full knowledge that a New York

           court has no “general jurisdiction” over TD Bank and knowing they had no legal

           right to serve the restraining notice upon TD Bank.

65. Defendants’ actions resulted in the issuing and serving of an information subpoena with

   restraining notice to Plaintiff’s banking institution, thus rendering Plaintiff’s funds and

   bank account inaccessible.
    Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 11 of 23




66. Defendants’ actions were false, deceptive and misleading in their attempts to collect this

   alleged debt.

67. Defendants’ violation of § 1692e of the FDCPA render them liable for statutory damages,

   costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

68. Defendants’ actions committed in violation of § 1692e caused Plaintiff to suffer actual

   injury in the form of emotional distress, humiliation, anxiety, out-of-pocket expenses and

   attorney’s fees.

69. As a direct and proximate result of Defendants’ deceptive acts and practices committed in

   violation of § 1692e of the FDCPA, Plaintiff was damaged in that she, among other things,

   suffered stress and anxiety as a result of Defendants’ abusive attempts to collect a debt.

70. Defendants’ violation of § 1692e of the FDCPA render them liable for actual damages,

   costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k(a)(1).

71. Plaintiff requests that Defendants be enjoined from attempting to collect the debt alleged

   to be owed by her because Defendants engaged in behavior which was harassing or abusing

   to Plaintiff or otherwise engaged in acts or practices that were unfair or deceptive towards

   Plaintiff.

                                   COUNT III

      Violation of § 1692e(2) Of the FDCPA – False or misleading representations in
      communications regarding character, amount or legal status of the alleged debt


72. Plaintiff adopts and realleges the foregoing as fully stated herein.

73. Section 1692e(2) of the FDCPA prohibits a debt collector from misrepresenting the

   character, amount or legal status of an alleged debt to attempt to collect any amount not
    Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 12 of 23




   authorized by the agreement creating the debt or permitted by law. See, 15 U.S.C. §

   1692e(2).

74. Defendants’ violations of § 1692e(2) of the FDCPA, include, but are not limited to, serving

   a restraining notice upon a bank where the consumer did not maintain the account which

   was sought to be restrained.

75. The account restrained by TD Bank, as a result of the restraining notice issued by

   Defendants, was maintained by TD Bank at a branch in the State of Florida.

76. Defendants served the restraining notice on TD Bank at 9000 Atrium Way, Mt. Laurel,

   New Jersey 08054.

77. The separate entity rule under New York law requires a judgment creditor to serve a

   restraining notice upon TD Bank at the TD Bank branch where TD Bank and/or the

   consumer maintains the account which is sought be restrained.

78. Defendants had no legal right to serve the restraining notice on TD Bank at 9000 Atrium

   Way, Mt. Laurel, New Jersey 08054. Consequently, Defendants, through their false and

   misleading representations in its communications, sought to collect a debt from the Plaintiff

   by misrepresenting the legal status of the debt.

79. Under New York’s separate entity rule, “each branch of a bank [is] treated as a separate entity

   for attachment purposes.” Allied Mar., Inc. v. Descatrade SA, 620 F.3d 70, 74 (2d Cir. 2010)

   (quoting Det Bergenske Dampskibsselskab v. Sabre Shipping Corp., 341 F.2d 50, 53 (2d Cir.

   1965)) (citing McCloskey v. Chase Manhattan Bank, 11 N.Y.2d 936, 937, 228 N.Y.S.2d 825,

   183 N.E.2d 227 (1962)).

80. Defendants’ service and directive to restrain Plaintiff’s account and funds created the

   foundation for their FDCPA violations.
    Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 13 of 23




81. Defendants’ violations of § 1692e(2) of the FDCPA render them liable for statutory

   damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

82. Defendants’ actions committed in violation of § 1692e(2) caused Plaintiff to suffer actual

   injury in the form of emotional distress, humiliation, anxiety, out-of-pocket expenses and

   attorney’s fees.

83. As a direct and proximate result of Defendants’ deceptive acts and practices committed in

   violation of § 1692e(2) of the FDCPA, Plaintiff was damaged in that she, among other

   things, suffered stress, anxiety and humiliation as a result of Defendants’ abusive attempts

   to collect a debt.

84. Defendants’ violations of § 1692e(2) of the FDCPA render them for actual damages, costs,

   and reasonable attorneys’ fees. See15 U.S.C. § 1692k(a)(1).

85. Plaintiff requests that Defendants be enjoined from attempting to collect the debt alleged

   to be owed by him because Defendants engaged in behavior which was harassing or

   abusing to Plaintiff or otherwise engaged in acts or practices that were unfair or deceptive

   towards Plaintiff.

                                   COUNT IV

       Violation of § 1692e(5) Of the FDCPA – False or misleading representations in
     communications that threaten to take any action that cannot be legally be taken or
                               that is not intended to be taken


86. Plaintiff adopts and realleges the foregoing as fully stated herein.

87. Section 1692e(5) of the FDCPA prohibits a debt collector from threatening to take any

   action or that cannot legally be taken or that is not intended to be taken. See, 15 U.S.C. §

   1692e(5).
    Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 14 of 23




88. Defendants’ violations of § 1692e(5) of the FDCPA, include, but are not limited to, serving

   a restraining notice to TD Bank with full knowledge that a New York court has no “general

   jurisdiction” over TD Bank. Defendant had no legal right to serve the restraining notice

   upon TD Bank.

89. A New York court has no jurisdiction over TD Bank that would permit a restraining notice

   issued pursuant to the authority of a New York court to have any legal effect over TD Bank

   in regards to an account maintained by TD Bank at one of its branches in Florida for the

   following reason: There is no substantial relationship between TD Bank’s transaction of

   business in New Jersey and the ownership rights to funds held by TD Bank in an account

   maintained by TD Bank at one of its branches in Florida on behalf of a person who resides in

   Florida. Consequently, Defendants, through their false and misleading representations in

   its communications, sought to collect a debt from the Plaintiff by threatening to take action

   that legally could not be taken.

90. Defendants’ violations of § 1692e(5) of the FDCPA render them liable for statutory

   damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

91. Defendants’ actions committed in violation of § 1692e(5) caused Plaintiff to suffer actual

   injury in the form of suffer actual injury in the form of emotional distress, humiliation,

   anxiety, out-of-pocket expenses and attorney’s fees.

92. As a direct and proximate result of Defendants’ deceptive acts and practices committed in

   violation of § 1692e(5) of the FDCPA, Plaintiff was damaged in that she, among other

   things, suffered stress, anxiety, humiliation and incurred attorney’s fees as a result of

   Defendants’ abusive attempts to collect a debt.
    Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 15 of 23




93. Defendants’ violations of § 1692e(5) of the FDCPA render them liable for actual damages,

   costs, and reasonable attorneys’ fees. See15 U.S.C. § 1692k(a)(1).

94. Plaintiff requests that Defendants be enjoined from attempting to collect the debt alleged

    to be owed by her, by engaging in behavior which is harassing or abusing Plaintiff or

    otherwise engaging in acts or practices that are unfair or deceptive towards Plaintiff.



                                   COUNT V

      Violation of § 1692e(10) Of the FDCPA – Any false representation or deceptive
              means to collect a debt or obtain information about a consumer


95. Plaintiff adopts and realleges the foregoing as fully stated herein.

96. Section 1692e(10) of the FDCPA prohibits a debt collector from communicating any false

   representation or deceptive means to collect a debt. See, 15 U.S.C. § 1692e(10)

97. Defendants’ violations of §1692e(10) of the FDCPA, include, but are not limited to:

       a. Making numerous materially false statements to a tribunal in an attempt to collect

           a debt, more specifically, Defendants having knowledge and proof of Plaintiff’s

           actual residential address in the State of New York at the time of filing the State

           Action, but intentionally and knowingly had Plaintiff served with legal process at

           an address she never resided;

       b. Violating the separate entity rule under New York law which requires a judgment

           creditor to serve a restraining notice upon a banking institution at the banking

           institution branch where the institution and/or the consumer maintains the account

           which is sought be restrained;
       Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 16 of 23




         c. Serving the restraining notice on TD Bank with full knowledge that a New York

            court has no “general jurisdiction” over TD Bank and knowing they had no legal

            right to serve the restraining notice upon TD Bank.

98. Defendants’ actions in violation of §1692e(10) were clearly false representations and

   deceptive means to collect an alleged debt.

99. Defendants’ violations of §1692e(10) of the FDCPA render them liable for statutory

   damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

100.        Defendants’ actions committed in violation of § 1692e(10) caused Plaintiff to suffer

   actual injury in the form of emotional distress, humiliation, anxiety, out-of-pocket expenses

   and attorney’s fees.

101.        As a direct and proximate result of Defendants’ deceptive acts and practices

   committed in violation of § 1692f of the FDCPA, Plaintiff was damaged in that she, among

   other things, suffered stress and anxiety as a result of Defendants’ abusive attempts to

   collect a debt.

102.        Defendants’ violation of § 1692e(10) of the FDCPA render them liable for actual

   damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k(a)(1).

103.        Plaintiff requests that Defendants be enjoined from attempting to collect the debt

   alleged to be owed by her because Defendants engaged in behavior which was harassing

   or abusing to Plaintiff or otherwise engaged in acts or practices that were unfair or

   deceptive towards Plaintiff.
       Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 17 of 23




                                     COUNT VI

         Violation of § 1692f Of the FDCPA – any unfair or unconscionable means to
                          collector attempt to collect the alleged debt


104.          Plaintiff adopts and realleges the foregoing as fully stated herein.

105.          Section 1692f of the FDCPA prohibits a debt collector from using any unfair or

   unconscionable means to collect or attempt to collect the alleged debt. See, 15 U.S.C. §

   1692f.

106.          Defendants’ violations of § 1692f of the FDCPA, include, but are not limited to:

         a.   Making numerous materially false statements to a tribunal in an attempt to collect

              a debt, more specifically, Defendants having knowledge and proof of Plaintiff’s

              actual residential address in the State of New York at the time of filing the State

              Action, but intentionally and knowingly had Plaintiff served with legal process at

              an address she never resided;

         b. Violating the separate entity rule under New York law which requires a judgment

              creditor to serve a restraining notice upon a banking institution at the banking

              institution branch where the institution and/or the consumer maintains the account

              which is sought be restrained;

         c. Serving the restraining notice on TD Bank with full knowledge that a New York

              court has no “general jurisdiction” over TD Bank and knowing they had no legal

              right to serve the restraining notice upon TD Bank.
       Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 18 of 23




107.        Defendants’ actions resulted in the issuing and serving of an information subpoena

   with restraining notice to Plaintiff’s banking institution, thus rendering Plaintiff’s funds

   and bank account inaccessible.

108.        Defendants’ actions were clearly unconscionable and unfair in its attempt to collect

   an alleged debt.

109.        Defendants’ violations of § 1692f of the FDCPA render them liable for statutory

   damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

110.        Defendants’ actions committed in violation of § 1692f caused Plaintiff to suffer

   actual injury in the form of emotional distress, humiliation, anxiety, out-of-pocket expenses

   and attorney’s fees.

111.        As a direct and proximate result of Defendants’ deceptive acts and practices

   committed in violation of § 1692f of the FDCPA, Plaintiff was damaged in that she, among

   other things, suffered stress and anxiety as a result of Defendants’ abusive attempts to

   collect a debt.

112.        Defendants violations of § 1692f of the FDCPA render them liable for actual

   damages, costs, and reasonable attorneys’ fees. See15 U.S.C. § 1692k(a)(1).

113.        Plaintiff requests that Defendants be enjoined from attempting to collect the debt

   alleged to be owed by her because Defendants engaged in behavior which was harassing

   or abusing to Plaintiff or otherwise engaged in acts or practices that were unfair or

   deceptive towards Plaintiff.
       Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 19 of 23




                                             COUNT VII

        Violation of § 1692f(1) Of the FDCPA – Any attempt to collect any amount not
              authorized by the agreement creating the debt or permitted by law


114.        Plaintiff adopts and realleges the foregoing as fully stated herein.

115.        Section 1692f(1) of the FDCPA prohibits a debt collector from using any unfair

   means to attempt to collect any amount not authorized by the agreement creating the debt

   or permitted by law. See, 15 U.S.C. § 1692f(1).

116.        Defendants’ violations of § 1692f(1) of the FDCPA, include, but are not limited to:

         a. Making numerous materially false statements to a tribunal in an attempt to collect

            a debt, more specifically, Defendants having knowledge and proof of Plaintiff’s

            actual residential address in the State of New York at the time of filing the State

            Action, but intentionally and knowingly had Plaintiff served with legal process at

            an address she never resided;

         b. Violating the separate entity rule under New York law which requires a judgment

            creditor to serve a restraining notice upon a banking institution at the banking

            institution branch where the institution and/or the consumer maintains the account

            which is sought be restrained;

         c. Serving the restraining notice on TD Bank with full knowledge that a New York

            court has no “general jurisdiction” over TD Bank and knowing they had no legal

            right to serve the restraining notice upon TD Bank.

117.         There is no valid contract between Plaintiff and the Defendants that authorized the

   collection of the alleged debt.
       Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 20 of 23




118.        Defendants’ violations of § 1692f(1) of the FDCPA render them liable for statutory

   damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

119.        Defendants’ actions committed in violation of § 1692f(1) caused Plaintiff to suffer

   actual injury in the form of emotional distress, humiliation, anxiety, out-of-pocket expenses

   and attorney’s fees.

120.        As a direct and proximate result of Defendants’ deceptive acts and practices

   committed in violation of § 1692f(1) of the FDCPA, Plaintiff was damaged in that she,

   among other things, suffered stress and anxiety as a result of Defendants’ abusive attempts

   to collect a debt.

121.        Defendants’ violations of § 1692f(1) of the FDCPA render them liable for actual

   damages, costs, and reasonable attorneys’ fees. See15 U.S.C. § 1692k(a)(1).

122.        Plaintiff requests that Defendants be enjoined from attempting to collect the debt

   alleged to be owed by her because Defendants engaged in behavior which was harassing

   or abusing to Plaintiff or otherwise engaged in acts or practices that were unfair or

   deceptive towards Plaintiff.

                                           COUNT VIII

                    Violations of the New York General Business Law § 349

123.        Plaintiff adopts and realleges the foregoing as fully stated herein.

124.        Under New York General Business Law §349, deceptive acts or practices in the

   conduct of any business conducted in the State of New York are unlawful.

125.        GBL § 349 provides in relevant part as follows:

         a. Deceptive acts or practices in the conduct of any business, trade or commerce or
            in the furnishing of any service in this state are hereby declared unlawful.

            And;
       Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 21 of 23




         h. In addition to the right of action granted to the attorney general pursuant to this
            section, any person who has been injured by reason of any violation of this section
            may bring an action in his own name to enjoin such unlawful act or practice, an
            action to recover his actual damages or fifty dollars, whichever is greater, or both
            such actions. The court may, in its discretion, increase the award of damages to
            an amount not to exceed three times the actual damages up to one thousand dollars,
            if the court finds the Defendants willfully or knowingly violated this section. The
            court may award reasonable attorney’s fees to a prevailing plaintiff.


126.        It is the regular business practice of Defendants to harass consumers in an abusive

   manner as a means to pressure the alleged debtor. Defendants engaged in such a deceptive

   practice aimed at other New York consumers. Defendants’ actions have a broad impact on

   New York consumers at large.

127.        It is the regular business practice of Defendants to make materially false statements

   to a tribunal in attempt to collect a debt, as a means to pressure the alleged debtor.

   Defendants engaged in such deceptive practices aimed at other New York consumers.

   Defendants’ actions have a broad impact on New York consumers at large.

128.        It is the regular business practice of Defendants to violate the separate entity rule

   under New York law which requires a judgment creditor to serve a restraining notice upon

   a banking institution at the banking institution branch where the institution and/or the

   consumer maintains the account which is sought be restrained. Defendants engaged in such

   deceptive practices aimed at other New York consumers. Defendants’ actions have a broad

   impact on New York consumers at large.

129.        By unlawfully harassing Plaintiff, Defendants caused Plaintiff to suffer actual injury

   in the form of emotional distress, humiliation, anxiety, out-of-pocket expenses and

   attorney’s fees.
       Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 22 of 23




130.        By unlawfully seeking to collect a debt from Plaintiff, Defendants caused Plaintiff to

   suffer actual injury in the form of emotional distress, humiliation, anxiety, out-of-pocket

   expenses and attorney’s fees.

131.        As a direct and proximate result of Defendants’ deceptive acts and practices

   committed in violation of New York GBL § 349, Plaintiff was damaged in that she, among

   other things, suffered stress and anxiety as a result of Defendants’ abusive attempts to

   collect a debt.

132.        Plaintiff requests that Defendants be enjoined from attempting to collect the debt

   alleged to be owed by her because Defendants engaged in behavior which was harassing

   or abusing to Plaintiff or otherwise engaged in acts or practices that were unfair or

   deceptive towards Plaintiff.

                                       PRAYER FOR RELIEF

            Plaintiff, Kamina Brandon prays that this Court:

            a. Declare that Defendants violated the FDCPA;

            b. Declare that Defendants violated New York General Business Law § 349;

            c. for an award of actual and treble damages pursuant to 15 U.S.C. § 1692k against

               each and every Defendant for Plaintiff;

            d. Enter judgment in favor of Plaintiff and against each and every Defendant, for

               statutory damages, costs, and reasonable attorneys’ fees as provided by §

               1692k(a) of the FDCPA;

            e. Enter judgment enjoining each and every Defendant from collecting or

               attempting to collect any debt alleged to be owed by Plaintiff,

            f. Grant such further relief as deemed just.
      Case 1:19-cv-09057-GHW Document 1 Filed 09/30/19 Page 23 of 23




                                             JURY DEMAND

                Plaintiff, Kamina Brandon demands trial by jury.

                                              Respectfully submitted,

Dated: September 30, 2019




                                              LAW OFFICE OF ABEL L. PIERRE,
                                              ATTORNEY-AT-LAW, P.C.

                                              Attorney I.D.#AP-5508
                                              140 Broadway, 46th Floor
                                              New York, New York 10005
                                              Telephone: (212) 766-3323
                                              Facsimile: (212) 766-3322
                                              abel@apierrelaw.com

                                              Attorney for Plaintiff
